Title: Enclosure: [Ideas on the Subject of Direct Taxes], [January 1797]
From: Hamilton, Alexander
To: Sedgwick, Theodore


A Million of Dollars per annum to be raised on buildings and lands on the following plan
I   Upon inhabited dwelling houses thus—
Upon every such house of the description and denomination of a log house at the rate of 20 Cents for each room or apartment thereof exclusive of Garret & Cellar
Upon every other inhabited dwelling house of two rooms or apartments, exclusive of Halls or Entries garrets & Cellars, at the rate of 25 Cents for each room or apartment
Upon every such house of three rooms or apartments exclusive as before at the rate of 33⅓ Cents for each room or apartment
Upon every such house of four rooms exclusive as before at the rate of 40 Cents for each room or apartment
Upon every such house of five rooms exclusive as before at the rate of 60 Cents for each room or apartment
Upon every such house of six rooms exclusive as before at the rate of 75 Cents for each room or apartment thereof
Upon every such house of seven rooms & upwards exclusive &c. at the rate of 100 Cents &c
Upon every room in a garret or cellar of a House of the foregoing descriptions having a fire place and upon every kitchen whether in a cellar or adjacent building at the rate of 20 Cents for each room or kitchen
Upon each room or apartment of every such house painted inside the further sum of 25 Cents

Upon each room or apartment of every such house papered inside or painted & bordered with paper the further sum of fifty Cents
Upon every chimney faced with tiles or cut stone other than marble the further sum of 50 Cents
Upon every Chimney faced with marble the further sum of 100 Cents
Upon ever stair case of Cedar or Ebony wood the further sum of 50 Cents
Upon ever stair case of Mahogany wood the further sum of 100 Cents.
Upon every room or apartment with stucco cornishes the further sum of 100 Cents
Upon every room with a stucco cieling the further sum of 200 Cents; but the same room shall not also be rated for cornishes of such work.
Upon every such house with pillars or pilasters outside in front the further sum of 100 Cents—
Upon every such house faced outside and in front in whole or in part with marble the further sum of 200 Cents—
These rates to be paid by the occupiers of the house whether Owners or tenants. When a house is let by parcels the landlord to be deemed the occupier.
Upon all store houses not being parts of dwelling houses in use at the rate of ¼0 part of the yearly value to be determined by the actual rent if rented if not by an estimate or valuation thereof
Upon all grist Mills at the rate of 125 Cents for each run of stones therein
Upon all saw Mills at the rate of fifty Cents for each saw usually worked therein not exceeding three and for each saw above that number 25 Cents—
Upon all wharves in the Cities and Towns of Portsmouth Boston &c (enumerating the principal towns) at the rate of 12½ Cents for each foot in front thereof
Upon all wharves in any other City or Town at the rate of 6 Cents
Upon all Lumber yards in the Cities or Towns of Boston Portsmouth &c (enumerating the principal Towns) at the rate of 2½ Cents for each hundred square feet
Upon all lumber yards in other Cities or Towns, & at the rate of 1¼ Cent for each hundred square feet.
Cottages inhabited by paupers to [be] excepted—to be judged of and ascertained by the Assessors hereafter described.
The amount of the foregoing taxes in each state to be ascertained within a time to be limited by law for that purpose by the Assessors and a report thereof to be made to the Treasury, which shall then proceed to apportion according to the prescribed quota the sum remaining to make up the Million of Dollars to be levied. For example—Suppose there were five states & the product of the House tax of each as follows—


A
100 000


B
150 000


C
200 000


D
50.000


E
100.000



600.000


There would then remain towards the Million to be levied on lands 400 000. Let there be then assigned to each state so much in land tax as together with its house tax will equal the
